NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0163n.06

                                          No. 13-5468

                          UNITED STATES COURT OF APPEALS
                                                                                       FILED
                               FOR THE SIXTH CIRCUIT                             Feb 27, 2014
                                                                             DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )         ON APPEAL FROM THE UNITED
v.                                                 )         STATES DISTRICT COURT FOR
                                                   )         THE EASTERN DISTRICT OF
JARROD DUNCAN TAYLOR,                              )         KENTUCKY
                                                   )
       Defendant-Appellant.                        )
                                                   )
                                                   )


       BEFORE: MERRITT, SUTTON, and GRIFFIN, Circuit Judges.


       PER CURIAM.           Jarrod Duncan Taylor challenges his 150-month sentence as

substantively unreasonable. As set forth below, we affirm.

       Taylor pleaded guilty without a plea agreement to a four-count indictment charging him

with conspiracy to distribute and possess with intent to distribute pills containing oxycodone in

violation of 21 U.S.C. §§ 841(a)(1) and 846, conspiracy to commit money laundering in

violation of 18 U.S.C. § 1956(a)(1)(A)(i),(a)(1)(B)(i), and (h), and two counts of distribution of

pills containing oxycodone in violation of 21 U.S.C. § 841(a)(1).        In accordance with the

presentence report, to which Taylor withdrew his objections, the district court attributed to him

the distribution of more than 10,000 oxycodone tablets, resulting in a guidelines range of 168 to

210 months of imprisonment.        After considering the sentencing factors under 18 U.S.C.

§ 3553(a), the district court varied downward from that range and sentenced Taylor to 150
No. 13-5468
United States v. Taylor

months of imprisonment. Taylor now challenges his below-guidelines sentence as substantively

unreasonable.

       We review the substantive reasonableness of Taylor’s sentence under an abuse-of-

discretion standard.      Gall v. United States, 552 U.S. 38, 51 (2007).     “The essence of a

substantive-reasonableness claim is whether the length of the sentence is ‘greater than necessary’

to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a).” United States v. Tristan-

Madrigal, 601 F.3d 629, 632-33 (6th Cir. 2010). “A sentence may be considered substantively

unreasonable when the district court selects a sentence arbitrarily, bases the sentence on

impermissible factors, fails to consider relevant sentencing factors, or gives an unreasonable

amount of weight to any pertinent factor.” United States v. Conatser, 514 F.3d 508, 520 (6th

Cir. 2008). Given that we afford a within-guidelines sentence a rebuttable presumption of

substantive reasonableness, Taylor’s burden of demonstrating that his below-guidelines sentence

“is unreasonably long is even more demanding.” United States v. Curry, 536 F.3d 571, 573 (6th

Cir. 2008); see also United States v. Greco, 734 F.3d 441, 450 (6th Cir. 2013) (“Although it is

not impossible to succeed on a substantive-reasonableness challenge to a below-guidelines

sentence, defendants who seek to do so bear a heavy burden.”).

       Taylor contends that his sentence is substantively unreasonable because the district court

addressed his arguments for a below-guidelines sentence as grounds for a guidelines-based

downward departure only, rather than, as he asserted, grounds for a downward variance based on

the § 3553(a) sentencing factors. See United States v. Grams, 566 F.3d 683, 687 (6th Cir. 2009)

(“While the same facts and analyses can, at times, be used to justify both a Guidelines departure

and a variance, the concepts are distinct.”). In his sentencing memorandum, Taylor specifically

requested a downward departure and a downward variance based on his age and reduced risk of


                                              -2-
No. 13-5468
United States v. Taylor

recidivism. (Page ID# 174). At sentencing, the district court addressed Taylor’s request and

concluded that a downward departure was not warranted: “The risk of recidivism based on the

defendant’s age is ordinarily directly proportional to someone’s age, as I indicated. So the fact

that you are 29 years old, I don’t believe you meet that general criteria.” (Page ID# 266). The

district court went on to address whether a downward variance was appropriate based on the §

3553(a) sentencing factors, noting:      “The abuse you suffered as a child; your individual

circumstances; the number of pills; the fact that pill trafficking is such an epidemic problem here

in this part of the country, especially in northeastern Kentucky; providing a deterrence to others.”

(Page ID# 268).     In doing so, the district court explicitly considered Taylor’s arguments

regarding his age and reduced risk of recidivism:

       One of the other factors that the court has to consider is . . . the need to avoid an
       unwarranted sentencing disparity among similarly situated defendants convicted
       of similar offenses.

       I think the grounds that your attorney has asked for a departure would create such
       a disparity; your age, your reduced risk of recidivism based on your age. The fact
       that you’ve shown remorse, that’s really no different than any other defendant.
       Your desire for rehabilitation is really no different than any other defendant. So
       those really don’t [warrant a variance].

(Page ID# 268-69). The record belies Taylor’s claim that the district court did not address his

arguments as grounds for a downward variance.

       Taylor has failed to demonstrate that his 150-month sentence is substantively

unreasonable. Accordingly, we affirm the district court’s judgment.




                                               -3-